Citation Nr: 1000642	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  06-10 927A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for blindness in the right 
eye.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel


REMAND

The Veteran had active military service from August 1967 to 
March 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The Veteran filed his claim for compensation benefits under 
38 U.S.C.A. § 1151 in June 2004.

With respect to claims filed on or after October 1, 1997, 
38 U.S.C.A. § 1151 provides in pertinent part that 
compensation shall be awarded for a qualifying additional 
disability in the same manner as if such additional 
disability was service connected.  See VAOPGCPREC 40-97 (Dec. 
31, 1997).  For purposes of this section, a disability is a 
qualifying additional disability if the disability was not 
the result of the Veteran's willful misconduct and the 
disability was caused by hospital care, medical or surgical 
treatment, or examination furnished the Veteran under any law 
administered by the Secretary, and the proximate cause of the 
disability was:  (a) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination; or (b) an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.361 (2009).  

To determine whether additional disability exists, the 
Veteran's condition immediately prior to the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy (CWT) program upon which the claim is based is 
compared to his or her condition after such care, treatment, 
examination, services, or program has been completed.  Each 
body part or system involved is considered separately.  
38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the Veteran's additional disability.  Merely 
showing that a Veteran received care, treatment, or 
examination and that the Veteran has an additional disability 
does not establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or progress.  38 C.F.R. § 3.361(c)(2).  
Additional disability caused by a Veteran's failure to follow 
properly given medical instructions is not caused by hospital 
care, medical or surgical treatment, or examination.  
38 C.F.R. § 3.361(c)(3).

The proximate cause of disability is the action or event that 
directly caused the disability, as distinguished from a 
remote contributing cause.  38 C.F.R. § 3.361(d).  To 
establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a Veteran's 
additional disability, it must be shown that the hospital 
care, medical or surgical treatment, or examination caused 
the Veteran's additional disability (see 38 C.F.R. 
§ 3.361(c)); and that (1) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider, or (2) VA furnished the hospital care, medical or 
surgical treatment, or examination without the Veteran's-or, 
in appropriate cases, the Veteran's representative's-
informed consent.  38 C.F.R. § 3.361(d)(1).

Finally, the determination of whether the proximate cause of 
a Veteran's additional disability was an event not reasonably 
foreseeable is to be based on what a reasonable health care 
provider would have foreseen.  The event does not have to be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  38 C.F.R. 
§ 3.361(d)(2).  The regulation further provides that, in 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. §§ 17.32.  38 C.F.R. § 3.361(d)(2).

The provisions of 38 C.F.R. § 17.32, Informed Consent, a 
section under the heading of Protection of Patient Rights, 
are extensive.  In particular, under 38 C.F.R. § 17.32(b), 
all patient care furnished under Title 38 of the United 
States Code shall be carried out only with the full and 
informed consent of the patient or, in appropriate cases, a 
representative thereof.  In order to give informed consent, 
the patient must have decision-making capacity and be able to 
communicate decisions concerning health care.  If the patient 
lacks decision-making capacity or has been declared 
incompetent, consent must be obtained from the patient's 
surrogate.  Practitioners may provide necessary medical care 
in emergency situations without the patient's or surrogate's 
express consent when immediate medical care is necessary to 
preserve life or prevent serious impairment of the health of 
the patient or others and the patient is unable to consent 
and the practitioner determines that the patient has no 
surrogate or that waiting to obtain consent from the 
patient's surrogate would increase the hazard to the life or 
health of the patient or others.  In such circumstances, 
consent is implied.

Under 38 C.F.R. § 17.32(c), informed consent is the freely 
given consent that follows a careful explanation by the 
practitioner to the patient or the patient's surrogate of the 
proposed diagnostic or therapeutic procedure or course of 
treatment.  The practitioner who has primary responsibility 
for the patient or who will perform the particular procedure 
or provide the treatment must explain in language 
understandable to the patient or surrogate the nature of the 
proposed procedure or treatment; the expected benefits; 
reasonably foreseeable associated risks, complications, or 
side effects; reasonable and available alternatives; and 
anticipated results if nothing is done.  The patient or 
surrogate must be given the opportunity to ask questions, to 
indicate comprehension of the information provided, and to 
grant permission freely without coercion.  The practitioner 
must advise the patient or surrogate if the proposed 
treatment is novel or unorthodox.  The patient or surrogate 
may withhold or revoke his or her consent at any time.

The consent form will be witnessed, will be filed in the 
patient's medical records, and will be valid for a period of 
30 calendar days.  38 C.F.R. § 17.32(d).  Finally, under 
38 C.F.R. § 17.32(g)(1), special consent procedures are 
required in situations where the Veteran is undergoing 
unusual or an extremely hazardous treatment or procedure, 
e.g., that which might result in irreversible brain damage or 
sterilization.  This includes having the Veteran's signature 
witnessed by someone not affiliated with the VA health care 
facility.

In July 2006 and December 2007 statements, and at a November 
2006 hearing before the RO, the Veteran contends that, during 
a June 17, 2004 surgical procedure on his right eye at the 
Indianapolis VA Medical Center (VAMC), the surgeon sliced an 
artery causing blindness in his right eye.  

At the November 2006 hearing before the RO, the Veteran 
stated that, following the June 17, 2004 surgical procedure, 
he sought treatment for his right eye from a Dr. Price.  
Hearing Transcript at 3-4.  However, there are no treatment 
records from Dr. Price associated with the claims file.  As 
those records may include evidence probative of the claim on 
appeal, the agency of original jurisdiction (AOJ) should 
obtain those records and re-adjudicate the Veteran's claim 
following review of the newly obtained evidence.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Indianapolis VAMC the 
consent form signed by the Veteran prior 
to the June 2004 pars plana vitrectomy of 
the right eye, and any other medical 
records related to the Veteran's 
June 2004 surgery not already of record, 
and associate those records with the 
claims file.  If the consent form cannot 
be obtained, the reasons for the 
unavailability should be documented in 
the claims file.   

2.  Request relevant medical treatment 
records from Dr. Price and any other 
medical facility identified by the 
Veteran.  Obtain releases from the 
Veteran as necessary.

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claim of entitlement to 
compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for 
blindness of the right eye.  If the 
benefit sought is not granted, furnish 
the Veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires all claims remanded by the Board or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
2002 & Supp. 2009). 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

